  Case 1:19-cr-00579-VM Document 86 Filed 04/06/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                      4/6/2021
                                            X
UNITED STATES OF AMERICA,                   :         19 CR 579 (VM)
                                            :
            -against-                       :
                                            :            ORDER
JUAN ROBERTO RAMIREZ, JR.,                  :
                                            :
                    Defendant.              :
                                            X
VICTOR MARRERO, U.S.D.J.:
     Counsel for Defendant, with the consent of counsel for

Government (see Dkt. No. 82), requests that               the Court conduct

a plea proceeding by teleconference under Section 15002(b) of

the Coronavirus Aid, Relief, and Economic Security Act (“CARES

Act”), which allows for felony plea proceedings to be held via

teleconferencing only when the district judge “in a particular

case finds for specific reasons that the plea or sentencing in

that case cannot be further delayed without serious harm to the

interests of justice.” See also In re Coronavirus/COVID-19

Pandemic,     Second         Amended       Standing     Order      re:      Video

Teleconferencing       and     Telephone        Conferencing     for     Criminal

Proceedings, 20 Misc. 176, Dkt. No. 3, at 3 (S.D.N.Y. Sept. 16

2020) (authorizing the use of teleconferencing for felony pleas

only upon a finding by the presiding judge that the “proceeding

cannot be further delayed without serious harm to the interests

of justice.”).

                                       1
  Case 1:19-cr-00579-VM Document 86 Filed 04/06/21 Page 2 of 2



        The Court is persuaded that the plea in this case cannot

be further delayed without serious harm to the interests of

justice. Further delay of his plea proceeding will prevent

the Defendant from availing himself of the Government’s plea

offer     and   from   resolving       this   matter    expeditiously.

Additionally, it is not certain when the Court will be able

to conduct the Defendant’s plea in person. Conducting the

Defendant’s     plea   remotely    therefore     “promotes      judicial

economy.” Cohen, 2020 WL 2539115, at *2. It “preempt[s] the

parties’ [potential] motions to this Court requesting further

scheduling changes.” Id.; United States v. Portolyoni, No. 09

CR 674, 2020 WL 5604047, at *3 (S.D.N.Y. Sept. 18, 2020). It

also avoids adding to “the existing backlog of cases in the

federal court system” and the “deluge of [requests for]

hearings    once   in-person   proceedings     can     safely   resume.”

Cohen, 2020 WL 2539115, at *2.

SO ORDERED:
Dated: New York, New York
       06 April 2021




                                   2
